Exhibit 10.2

 

LOGO [g635978g42n08.gif]

 

 

October 23, 2018

Mr. Daniel Mark Wechsler

Address on file with the Company

Dear Dan,

Reference is hereby made to the employment agreement by and between you and
Melinta Therapeutics, Inc. (together with its subsidiaries, “Melinta”), dated
October 30, 2017 (the “Employment Agreement”), and the Restricted Stock Unit
Award Grant Notice and the Restricted Stock Unit Award Agreement, with a date of
grant of November 3, 2017 (together, the “RSU Grant”). Capitalized terms not
defined in this letter shall have the meaning ascribed to such terms in the
Employment Agreement.

In connection with the termination of your employment, effective as of
October 18, 2018 (the “Separation Date”), in addition to any other payments or
benefits due to you under the Employment Agreement, twenty-five percent (25%) of
the restricted stock units covered by the RSU Grant (or 45,915 restricted stock
units) will vest on December 31, 2018 (the “Vesting Date”), subject to your
executing, delivering and not revoking the Release of Claims as required
pursuant to Section 8(g) of the Employment Agreement and your continued
compliance with the Restrictive Covenant Agreement through the Vesting Date. For
the avoidance of doubt, the remaining restricted stock units covered by the RSU
Grant and all other unvested equity awards granted to you by Melinta which were
outstanding on the Separation Date shall remain outstanding following the
Separation Date and subject to vesting (if a Change in Control (as defined in
the Employment Agreement) occurs at any time within three months following the
Separation Date) or forfeiture as provided in the last sentence of
Section 8(d)(vi) of the Employment Agreement.

In addition, you should direct all requests for references from any potential
future employer to the Senior Vice President, Human Resources, who will provide
dates of employment and positions held and will tell the person seeking the
reference that you left to pursue other opportunities and that company policy
prohibits the sharing of any additional information.

Please confirm your agreement with the terms set forth above by signing this
letter in the space provided below and returning a copy of it to me.



--------------------------------------------------------------------------------

We have valued having you as a member of our team, and we thank you for all of
your contributions to Melinta. We wish you the best of luck in all of your
future endeavors.

 

Sincerely, /s/ Kevin Ferro

Kevin Ferro

Chairman of the Board

 

AGREED, ACKNOWLEDGED AND ACCEPTED: /s/  Daniel Mark Wechsler

Daniel Mark Wechsler

Date: October 23, 2018

 

2